Conley Byrd, Justice, dissenting. This action by Hyde vending Co., Inc., against Wayne Poultry Co., is nothing more nor less than an action for specific performance of a contract for service. The Chancellor found as a matter of fact that the Hyde Vending Co., Inc., had an adequate remedy at law. I agree with the Chancellor. Furthermore, I cannot distinguish the specific performance here sought from that which was denied in Paving Improvement Dist. No. 105 of Pine Bluff v. Wright, 181 Ark. 919, 28 S.W. 2d 1062 (1930). In that case we said: “. . .This is a suit to compel specific performance of the contract employing appellee as engineer, and the remedy at law is complete and adequate, and for that reason a court of equity has no jurisdiction. . .”. By reversing the Chancellor here, we deny appellee its right to a jury trial upon the pivotal issue of breach or performance of the contract. While there is evidence in the record to support the Chancellor’s finding that appellant did not breach its contract, I also find credible evidence in the record from which a jury could reach a different conclusion. For the reasons stated, I respectfully dissent. George Rose Smith and Byrd, JJ., dissent.